DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 05/19/2021, claims 1, 7-8 and 10 have been amended, claims 3, 9 and 12 were cancelled. Currently, claims 1-2, 4-8 and 10-11 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Snijder (US 20120075271 A1), in view of Ha et al. (US 20160078800), further in view of Yoshida (US 20040169766 A1). 

and a controller configured to control operation of each of the plurality of LED pixels, (Fig. 2-4: shows display module with a display module being LED pixel connected with the same control means 201. Para 3-36, 47-48)
each pixel is individually connected to the controller (Fig. 2 shows that each pixel is individual connected to the controller)
a memory storing one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire content to be displayed, a shape of the content being different from shape of the display; convert the content based on form information of the display, the form information including any one or any combination of shape information of the display, size information of the display, and pixel pitch information of the display; and control the converted content to be displayed on the plurality of LED display modules so as to control the converted content to be displayed on the display; (Para 3-4. Para 17-31. Fig. 2 shows that the display can be cut to measure and display image. Which means that display is displayed based on the cut shape, and the address of the pixels after cutting are known to the controller and stored. Please note that shape of the content can be same or different from the shape of the display).


(ii) wherein each of the plurality of LED pixels is connected to the controller via a different driving signal line.
(iii) wherein the at least one processor is further configured to convert the content by using linear transformation comprising any one or any combination of rotation, reflection, shear, projection, cropping, and edge rounding, based on the shape information of each of the plurality of LED display modules.
However, regarding to the aforementioned feature (i),
However Ha teaches wherein each of the plurality of LED pixels is connected to the controller, and at least two of the plurality of LED pixels are connected to the controller via a same power line. (Fig. 3 and 4 shows the controller with power source and LED driver connecting to pixels. Para 64-71)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snijder with Ha to teach wherein each of the plurality of LED pixels is connected to the controller, and at least two of the plurality of LED pixels are connected to the controller via a same power line by adopting the controller configuration of Ha to drive the display.
However, regarding to the aforementioned feature (ii),
Snijder teaches that each pixel is individually connected to the controller.  ((Fig. 2 shows that each pixel is individual connected to the controller)

Regarding to the aforementioned feature (i),
However Yoshida teaches scaling of image based on display size. (Para 34)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snijder and Ha with Yoshida to teach wherein the at least one processor is further configured to execute the one or more instructions to convert the content by using linear transformation comprising any one or any combination of rotation, reflection, scaling, shear, projection, cropping, and edge rounding, based on the shape information of each of one or more of the plurality of LED display modules in order to property display an image according to the size of the cut to measure display.

Regarding claim 11, Snijder, Ha and Yoshida already teach the display apparatus of claim 10, 
And Snijder further teaches wherein the memory stores address information of each of the plurality of LED display modules and shape information of each of the plurality of LED display modules, and wherein the at least one processor is further configured to execute the one or more instructions to: convert the content based on the address information of each of the plurality of LED display modules and the shape .

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 distinctly features: 	
“wherein the display is manufactured by: receiving form information of the display via user interface, the form information including any one or any combination of shape information of the display, size information of the display, and pixel pitch information of the display, generating layout information for generating the display of a specific shape based on the form information; determining, based on the layout information, the number of the plurality of LED display modules needed to generate the display of the specific shape, address information indicating a position of each of the plurality of LED display modules to generate the display of the specific shape, and shape information of each of individually processing each of the plurality of LED display modules based on the address information and the shape information of each LED display module; and assembling the plurality of individually processed LED display modules in a position corresponding to each address information of each LED display module to form the display of the specific shape, wherein, the individually processing each of the plurality of LED display modules comprises cutting at least one LED display module among the plurality of LED display modules into a shape according to the shape information of each of the LED module”

Independent claim 7 distinctly features: 	
“receiving form information of the display via user interface, the form information including any one or any combination of shape information of the display, size information of the display, and pixel pitch information of the display; generating layout information for generating the display of a specific shape based on the form information; determining, based on the layout information, the number of the plurality of LED display modules needed to generate the display of the specific shape, address information indicating a position of each of the plurality of LED display modules to generate the display of the specific shape, and shape information of each of the plurality of LED display modules; individually processing each of the plurality of LED display modules based on the address information and the shape information of each LED display module; and assembling the plurality of individually processed LED display modules in a position corresponding to each address information of each LED display module to form the display of the specific shape, wherein, the individually processing each of the plurality of LED display modules comprises cutting at least one LED display module among the plurality of LED display modules into a shape according to the shape information of each of the LED module”
The closest prior art Snijder (US 20120075271 A1) teaches cut to measure display as shown in paragraphs 20-36 and 48-51, and Chen et al. (US 20080122832 A1) teaches modular display assembly as shown in paragraphs 24-47.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious as a specific method and structure is used to assembly a display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. 
On page 13, applicant alleged that “With regard to claim 10, Applicant has amended claim 10 to include substantially all of the elements of claim 12. Applicant submits Yoshida discloses a technology for an LCD camera, not a technology for an LED display device. Applicant submits it would not be obvious for those skilled in the art to combine Yoshida with Snijder and Ha for an LED display device. Reconsideration and withdrawal of the rejection of claim 10 is respectfully requested.”
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626